DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,657,395 and US Patent 10,255,511 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 12, and all their dependent claims, closest cited prior art of record do not teach all the limitations alone or in combination. Specifically, extracting binary masks from the image, wherein each of the binary masks is associated with a respective color; performing shape detection operations on the image using the binary masks such that each of the shape detection operations is performed on a respective subset of the binary masks, wherein the performing of the shape detection operations identifies a shape in the image; determining a location of interest based on the shape; determining a localized window within the image around the location of interest; and performing classification on the localized window within the image to determine whether an object is present within the localized window.
	Li et al (US 2010/0265330) teaches intelligently controlling headlights receive a multiplicity of images that represent frames of a video sequence of an external environment of a vehicle. At least one bright spot, or blob, is found that stands out from a dark background of the external environment within each frame of the multiplicity of images. A multiplicity of features is extracted from a found blob. A type 
	Hogasten et al (US 2010/0309315) teaches processing of an image when the night docking mode is selected, the image is histogram equalized to compress the dynamic range by removing "holes" in the histogram. The histogram may be plateau limited so that large uniform areas, such as sky or water components, are not given too much contrast. For example, approximately 20% of the dynamic range of the output image may be preserved for a straight linear mapping of the non-histogram equalized image. In the linear mapping, for example, the lowest 1% of the pixel values are mapped to zero and the highest 1% of the input pixels are mapped to a maximum value of the display range (e.g., 235). In one aspect, the final output image becomes a weighted sum of the histogram equalized and linearly (with 1% "outlier" cropping) mapped images.
	Cui et al (CN 201410012899) teaches traffic sign recognition method based on shape feature invariant subspace. A binary image of a traffic sign is used as a feature extraction object, the principal component analysis method and the linear discriminant analysis method are combined, and firstly the principal component analysis method is used for conducting feature extraction on the image of the traffic sign so as to obtain a feature matrix with the optimal description effect; then, the linear discriminant analysis method is used for conducting secondary feature extraction on the matrix so as to obtain a feature matrix with the optimal classification effect, and therefore features extracted in the traffic sign recognition method have the optimal description performance and the optimal discrimination performance; finally, the minimum distance classification method is adopted for identifying the extracted features, and tests verify that the traffic sign can be recognized accurately.
	Li et al , Hogasten et al and Cui et al, alone and/or in combination does not teach the following: extracting binary masks from the image, wherein each of the binary masks is associated with a respective color; performing shape detection operations on the image using the binary masks such that each of the shape detection operations is performed on a respective subset of the binary masks, wherein the performing of the shape detection operations identifies a shape in the image; determining a location of interest based on the shape; determining a localized window within the image around the location of interest; and performing classification on the localized window within the image to determine whether an object is present within the localized window.
	Claims 1-20 are allow. No renumbering is required. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656